At the time plaintiff signed the release pleaded as a defense, it was not known that she had sustained any serious bodily injury, although she was extremely nervous.
She testifies as follows:
“I said what am I signing this for ? He said it is to show that I paid you the money for dress damages.”
*374The conversation was confined wholly to the damages to her dress, for which she received fifteen dollars. Under such circumstances it was not negligence on the part of plaintiff to omit reading the paper before signing, and the court erred in arresting the case from the jury. Perry v. O’Neil & Co., 78 O. S., 200.
It was error also to sustain the objection to: “Q. Did you rely upon what Mr. McCarthy told you?”
Judgment reversed and cause remanded for a new trial.